              Case 1:19-cv-12312-RGS Document 23 Filed 02/26/20 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS
                                     BOSTON DIVISION


IN THE MATTER OF THE COMPLAINT
OF DOWN CAPE CHARTERS & BOAT
RENTALS, INC., AS OWNER OF A 2016
                                                       Case No. : 1:19-cv-12312-RGS
23 FT. GODFREY MARINE HURRICANE
SUNDECK MOTOR BOAT, FOR
EXONERATION FROM OR LIMITATION
OF LIABILITY

                         LIMITATION PLAINTIFF’S MOTION
               FOR ENTRY OF JUDGMENT OF EXONERATION BY DEFAULT

          NOW COMES Limitation Plaintiff, Down Cape Charters & Boat Rentals, Inc.

(hereinafter, the “Limitation Plaintiff”), the owner of the 2016 Godfrey Marine 23-ft Hurricane

Sundeck Motor Boat (Hull Identification No.: GDY35702E616; Massachusetts Registration No.:

MS 2009 L; hereinafter, the “Limitation Vessel”), by counsel, and pursuant to Rule 55(b)(2) of

the Federal Rules of Civil Procedure, Rule F(5) of the Supplemental Rules of Admiralty or

Maritime Claims and Asset Forfeiture Actions, and the Court’s Notice (ECF No. 10), requiring

all claims arising from the collision between the Limitation Vessel and a 1980 25-ft. Privateer

(Hull Identification No.: PVT24013M80F, Massachusetts Registration No.: MS 2433 RW)

owned by Blue Claw Boat Tours, LLC (hereinafter, “the Accident”) in the waters of Pleasant

Bay near Chatham, Massachusetts on June 20, 2018 to be made on or before January 17, 2020,

and this Court’s Order dated January 21, 2020 (ECF No. 17), granting the Limitation Plaintiff’s

Motion for Entry of Clerk’s Default for Non-Appearing Parties and Non-Asserted Claims, as and

for its motion for entry of judgment of exoneration by default in favor of the Limitation Plaintiff

as to all claims that have not been asserted in this matter and against all non-claiming parties

having an interest in this matter for any claim whatsoever associated with the Limitation Vessel




I-1671792.1
              Case 1:19-cv-12312-RGS Document 23 Filed 02/26/20 Page 2 of 3



or the Accident, for the reasons set forth in the Limitation Plaintiff’s Brief in Support, and for

such other and further relief as this Court deems just and proper.

                                                     Respectfully submitted,

                                                            //s//
                                                     BEATA SHAPIRO, ESQUIRE
                                                     WILSON ELSER MOSKOWITZ EDELMAN &
                                                     DICKER, LLP
                                                     260 Franklin Street, 14th Floor
                                                     Boston, Massachusetts 02110
                                                     Phone: (617) 422-5320
                                                     Fax: (617) 423-6917
                                                     Email: beata.shapiro@wilsonelser.com

                                                     CHRISTOPHER A. ABEL, Admitted Pro
                                                     Hac Vice
                                                     WILLCOX & SAVAGE, PC
                                                     440 Monticello Avenue, Suite 2200
                                                     Norfolk, Virginia 23510
                                                     Phone: (757) 628-5500
                                                     Fax: (757) 628-5566
                                                     Email: cabel@wilsav.com
                                                     Attorneys for the Limitation Plaintiff
                                                     Down Cape Charters & Boat Rentals, Inc.




                                                 2
I-1671792.1
              Case 1:19-cv-12312-RGS Document 23 Filed 02/26/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 26th day of February 2020, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system, which will then send a notification of such
filing to counsel of record.

       To the best of my knowledge, there are no parties or attorneys who have appeared in this
case who require service by U.S. Mail.

                                                             //s//
                                                      Beata Shapiro




                                                 3
I-1671792.1
